— Appeal by defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered September 1, 1983, convicting him of criminal sale of a controlled substance in the fourth degree, upon a plea of guilty, and imposing sentence.
Judgment affirmed.
Having failed to raise any objection to the adequacy of the plea allocution in the court of first instance, defendant has failed to preserve the issue for appellate review as a matter of law (People v Pellegrino, 60 NY2d 636). Furthermore, we conclude that a reversal is not warranted in the interest of justice (see People v Harris, 61 NY2d 9).
We have considered defendant’s remaining contentions and find them to be without merit (see People v Kepple, 98 AD2d 783, 784; People v Bryant, 47 AD2d 51, 61-62; People v Kazepis, 101 AD2d 816). Mollen, P. J., Lazer, Gibbons and Brown, JJ., concur.